In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00190-CV
     ___________________________

      COREY TREVINO, Appellant

                    V.

      KENNETH MOORE, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2022-001788-1


  Before Womack, Wallach, and Walker, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On September 27, 2022, we notified appellant that her brief had not been filed

as the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, by October 7, 2022, appellant filed

with the court an appellant’s brief and an accompanying motion reasonably explaining

the brief’s untimely filing and why an extension was needed. See Tex. R. App. P.

10.5(b), 38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution.1 See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                       Per Curiam

Delivered: October 20, 2022




      1
       In another letter to appellant, we notified her that her docketing statement had
not been filed and directed her to file a docketing statement. See Tex. R. App. P. 32.1.
Appellant has not filed a docketing statement.
                                            2